60 F.3d 822NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Nathaniel HUSSER, Plaintiff-Appellant,v.SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;  Parker Evatt,Commissioner, South Carolina Department of Corrections;Benjamin Montgomery, Warden, A.C.I.;  McKither Bodison,Classification, A.C.I.;  Doctor Fender, Physician, A.C.I.,South Carolina Department of Corrections;  Officer Chapman,A.C.I.;  Officer Lt. Giuard, A.C.I., Defendants-Appellees.
No. 94-7422.
United States Court of Appeals, Fourth Circuit.
Submitted June 13, 1995.Decided June 30, 1995.

Nathaniel Husser, appellant pro se.  Doyet A. Early, III, Norma Anne Turner Jett, Early & Ness, Bamburg, SC, for appellees.
Before HALL, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  Husser v. South Carolina Dep't of Corrections, No. CA-92-3255-1-OBD (D.S.C. Nov. 8, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Appellant's claims filed with the district court after final judgment pertaining to conditions in the prison infirmary are not before this court on appeal.  They could be raised in a Fed.R.Civ.P. 60(b) motion in the district court